Citation Nr: 1806653	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  09-12 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the right hand.

2.  Entitlement to service connection for arthritis of the left hand.

2.  Entitlement to compensable evaluation for residuals of injury to the right little finger.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1976 and from August 1976 to September 1977. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
A hearing was held before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing is of record.

The Board remanded the case for further development in January 2013.  The case has since been returned to the Board for appellate review.  The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the Board's January 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).


FINDINGS OF FACT

1.  The Veteran's current right hand disability is at least as likely as not the result of an in-service event or injury.

2.  The Veteran's current left hand disability is not at least as likely as not the result of an in-service event or injury.

3.  The Veteran's residuals of injury to the right little finger causes loss of range of motion, and painful motion.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a right hand disability have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2017).

2.  The criteria for the establishment of entitlement to service connection for a left hand disability have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2017).

3.  The criteria for a compensable evaluation for residuals of injury to the right little finger have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5227, 5230 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board notes that the Veteran was most recently afforded a VA medical examination in August 2016.  As stated in Correia v. McDonald, 28 Vet. App. 158, 170 (2016), the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion (ROM) measurements of the opposite undamaged joint.  The Board acknowledges that the examiner did not test for passive motion or for pain with weight bearing and non-weight bearing. However, the Board finds that such errors are harmless.  The Veteran is currently receiving the highest schedular rating for his right little finger disability, and application of Correia cannot result in a higher schedular rating.  Moreover, the opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the Veteran's representative requested another examination, neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  As such, the Board finds the examination adequate for the purpose of rendering a decision on the Veteran's right little finger disability.  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining relevant records and a VA examination, has been met.  38 C.F.R. § 3.159 (c)(4) (2017).


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); see also Dela Cruz v. Principi, 15 Vet.App. 143, 149 (2001) (Board not required to discuss all of the evidence of record but must discuss relevant evidence).

Lay evidence may be competent on a variety of matters concerning the nature and cause of a disability.  Jandreau v. Nicholson, 492 F.3d 1372 at 1377 (Fed. Cir. 2007); see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (noting that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has "rejected the view . . . that 'competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis.'"  (quoting Jandreau, 492 F.3d at 1377)).  For example, a Veteran is competent to provide evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet.App. 465, 469 (1994).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377. 

Once the threshold of competence is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  Competence must be distinguished from credibility.  Competence is "a legal concept determining whether testimony may be heard and considered;" credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno, 6 Vet.App. at 469. 

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet.App. 362, 367 (2001).  In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet.App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden, 125 F.3d at 1481 (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet.App. 518 (1996).

Right hand arthritis

The Board finds that the evidence of record supports a grant of service connection for right hand arthritis.  First, there is evidence of a current disability.  The Veteran has been diagnosed with osteoarthritis of the right hand.  See August 2016VA examination.

Second, there is evidence of an in-service event, disease, or injury.  In that regard the Veteran testified that he injured his right hand while playing sports in service.  See Bd. Hrg. Tr. at 7. 

Third, the Board finds that the evidence is at least in equipoise as to whether the Veteran's chronic fatigue syndrome is related to service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (2012).  Although there is evidence against the claim, the evidence of record includes a December 2016 independent examination where the doctor associated the Veteran's current right hand arthritis with his service.  In that regard, the examiner stated that the Veteran's right hand and wrist disability does relate to his term in the military.  Specifically, the examiner stated that the disability was an aggravation introduced from the military work performed as a serviceman.  In formulating the opinion, the examiner reviewed the Veteran's claims file, medical records, and examined the Veteran.  Further he relied on his own expertise, knowledge, and training when drafting his report.  Thus, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right hand arthritis is related to his military service.

Left hand arthritis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection is not warranted for left hand arthritis.  As an in-service hand injury and a current diagnosis are not in dispute, the Board will focus its analysis on the nexus requirement.  As discussed in greater detail below, the evidence of record does not show that there is a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton, 557 F.3d at 1366; 38 C.F.R. § 3.303(a).

The Veteran contends that his left hand disability was related to service.  In that regard the Veteran testified that he injured his hand while playing sports on active duty.  See Bd. Hrg. Tr. at 7; June 2007 correspondence.

The Veteran was afforded a VA examination for his left hand arthritis in August 2016.  In that examination, the examiner noted multiple in-service hand injuries.  Additionally, the examiner noted a January 2010 primary care note from Dr. J.R. (initials used to protect privacy) which stated that the Veteran had a finger deformity that incurred from playing basketball in service, and that the Veteran was denied service connection for the injury.  The examiner diagnosed the Veteran with bilateral degenerative arthritis.  Ultimately, the examiner opined that the veteran's current osteoarthritis was less likely as not etiologically related to his periods of active military service.  In so finding, the examiner stated that injuries and surgery performed during the Veteran's service did not anatomically or physiologically involve the currently affected digits and there is no nexus with which to connect the injuries and surgeries to the condition of osteoarthritis.

At his hearing, the Veteran, through his representative, stated that DR. J.R. stated that the Veteran does have a diagnosis of arthritis in both hands, and that it is secondary to an injury suffered in service.  Indeed, the representative stated that DR J.R. specifically stated that the Veteran's hand arthritis is a result of his military career.  See Bd. Hrg. Tr. at 7, 8.  

Nevertheless, following a full and thorough review of the evidence of record, lay and medical, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to left hand arthritis.  Regarding the Veteran's left hand arthritis, the Board finds that the August 2016 VA examination is adequate and the most probative evidence of record on this matter.  The examiner reviewed and discussed the relevant evidence in the claims file, including the Veteran's service treatment records, post-service medical records, and own reported history and complaints.  He also relied on his own expertise, knowledge, and training.  In addition, the examiner supported his opinion with a clear and thorough rationale.  

The Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology.  See Jandreau, 492 F.3d at 1376-77.  However, the VA opinion outweighs the Veteran's assertions.  As noted above, the VA examiner had training, knowledge, and expertise.  He reviewed the evidence of record, including the Veteran's own lay statements, and relied on expertise in rendering his opinion supported by rationale.  Therefore, the Board finds that the August 2016 VA opinion as the most probative evidence of record.

Based on the foregoing, the Board finds that the Veteran's claimed left hand arthritis is not causally or etiologically related to his military service.  Accordingly, the claim for service connection for left hand arthritis must be denied. 
In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, on these facts, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




Increase rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

The Veteran contends he is entitled to a compensable disability rating for his right little finger.  

Under Diagnostic Code 5227 unfavorable or favorable ankylosis of the ring or little finger warrants a noncompensable rating. 38 C.F.R. § 4.71a.  The Note to Diagnostic Code 5227 provides that consideration should be made as to whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.  Diagnostic Code 5230 is the diagnostic code for limitation of motion of the little finger.  Pursuant to such code, any limitation of motion of a little finger warrants a maximum noncompensable disability evaluation. 38 C.F.R. § 4.71a.

With respect to amputation, under Diagnostic Code 5156, disability ratings are assigned for amputation of the little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5156 (2017).

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered.  See 38 C.F.R. § 4.40 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45 (2017). Pursuant to 38 C.F.R. § 4.59 (2017), it is the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.

The Veteran was provided a VA examination in December 2006 for his little finger disability.  At that examination, the examiner noted that the Veteran was able to perform metacarpophalangeal joint flexion to 90 degrees.  The examiner noted that the Veteran had marked dysfunction in his right hand.  Specifically, that the right little finger is fixed in flexion at approximately 25 degrees, that it can neither extend nor flex from that position.  However, the examiner noted that the Veteran did not have ankylosis in any digit.  

The Veteran was afforded another VA examination in October 2011.  On examination, the examiner found that the Veteran did not have any limitation of motion or evidence of painful motion for any fingers or thumbs.  The examiner found that the Veteran was able to perform repetitive-use testing with 3 repetitions, with no additional limitation of motion for any fingers.  The examiner found that the Veteran had functional loss or functional impairment of his right little finger.  Specifically, that he had less movement than normal.  While the examiner found that the Veteran had functional loss, she noted that the Veteran did not have functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation.  Again, the examiner found that the Veteran did not have ankylosis.

The Veteran was most recently afforded a VA examination for his little finger in August 2016.  At the examination the Veteran's right hand was noted as his dominant hand.  On examination the Veteran's maximum extension for his metacarpophalangeal joint, proximal interphalangeal joint, and distal interphalangeal was 0 degrees.  The Veteran's maximum extension for hose same joints was 90 degrees, 55 degrees, and 70 degrees respectively.  The examiner noted that the Veteran does not have ankylosis.  Further the examiner noted that the Veteran does not have functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation.

Further, the Veteran provided an April 2015private treatment record which indicated that he had a swan neck deformity in his right little finger, but that he was able to flex them down to his palm.  Indeed, the medical evidence of record does not reflect that the Veteran had ankylosis at any time during the appeal period.  Nor does the record reflect amputation of the right little finger.

The Board acknowledges that the Veteran has requested to be afforded another VA examination, to determine if he has ankylosis.  See October 2017 Informal Hearing Presentation.  However, the Board finds that the medical evidence of record shows that the Veteran does not have ankylosis in his right little finger.  Moreover, while the Veteran's representative requested a new examination for the right little finger, neither the Veteran nor the representative has indicate a change in the Veteran's right little finger disability since the August 2016 VA examination.  Nevertheless, even if the Veteran does have ankylosis in his right little finger, Diagnostic Code 5227 assigns a noncompensable rating for ankylosis of the ring or little finger.  38 C.F.R. § 4.71a (2017).  A higher rating is not available under DC 5227, as 0 percent is the highest rating available under that code.

The evidence shows that the Veteran does have loss of motion in his little finger but does not have ankylosis.  Under Diagnostic Code 5230 any limitation of motion of the little finger is to be rated noncompensable.  The Board acknowledges that a compensable rating under 38 C.F.R. § 4.59 may be assigned when there is evidence of painful motion.  See Mitchell, 25 Vet. App. 32 (a musculoskeletal disability must be rated based on the overall functional loss caused by factors under 38 C.F.R. §§ 4.40 and 4.45, to include pain and pain on movement).  However, in Sowers v. McDonald, 27 Vet.App. 472, 480 (2016), the Court held that "[r]eading § 4.59 in conjunction with [Diagnostic Code] 5230" would not result in a compensable rating, as "there is no minimum compensable rating available under [Diagnostic Code] 5230, that is, any level of disability warrants a [noncompensable] rating." Hence, "[b]ecause no impairment of motion warrants a compensable rating under [Diagnostic Code] 5230, reading § 4.59 in conjunction with [Diagnostic Code] 5230, [the Veteran] is not entitled to a compensable rating under" this Diagnostic Code.  Id.

The Board notes that that no other diagnostic codes provide a basis for any higher or additional ratings for the Veteran's right little finger disability.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Moreover, when a condition is specifically listed in the rating schedule, it may not be rated by analogy.  Copeland v. McDonald, 27 Vet. App. 333 (2015).

The Board has considered the applicability of the benefit of the doubt doctrine. However, because the preponderance of the evidence is against a finding that an compensable disability rating is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C. § 5107 (b).  Therefore, a compensable rating for right little finger is not warranted.

Extraschedular consideration

The matter of entitlement to an extraschedular rating has been reasonably raised by the record.  In that regard, the record reflects that the Veteran's disability may interfere with employment.  See August 2016 VA examination; July 2006 VA treatment record.  The Board will discuss whether an extraschedular rating is appropriate for any portion of the appeal period.


Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected right little finger disability is evaluated as ankylosis of an individual digit and limitation of motion of an individual digit, the criteria of which is found by the Board to specifically contemplate the level of occupational and physical impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.71a, Diagnostic Codes 5227, 5230.  During the period on appeal, the Veteran's right little finger disability was manifested by loss of range of motion, and pain.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  The Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.115a, Diagnostic Codes 5227, 5230; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 368 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for right hand arthritis is granted.

Entitlement to service connection for left hand arthritis is denied.

Entitlement to compensable evaluation for residuals of injury to the right little finger is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


